PER CURIAM.
Appellant/husband has raised twenty-two issues in this appeal of the final judgment of dissolution. We affirm on all issues but one. We agree with Husband that the trial court improperly included in both its lump sum alimony award to Wife and in its retroactive child support award to Wife a $3,518 award for health insurance premiums Wife paid on behalf of the parties’ minor child following the parties’ separation. Since this is duplica-tive, and since that $3,518 amount may better be characterized as lump sum alimony, we vacate the $7,133 retroactive child support award and direct the trial court, on remand, to enter in its place a $3,615 retroactive child support award ($7,133 - $3,518 = $3,615).
Affirmed in part, reversed in part and remanded.
RYDER, A.C.J., and CAMPBELL and QUINCE, JJ., concur.